Citation Nr: 0943931	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition 
(including coronary artery disease with aortic valve 
replacement), to include as secondary to hypertension and/or 
Type II diabetes mellitus.

2.  Entitlement to service connection for an acquired mental 
disorder, to include adjustment disorder with mixed anxiety 
and depressed mood, dysthmia, intermittent explosive 
disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension and, if so, entitlement to service connection 
for such disability.

5.  Entitlement to service connection for Type II diabetes 
mellitus (diabetes), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Veteran was provided with a videoconference hearing 
before the Board in June 2008.  After the hearing, the 
Veteran submitted additional evidence consisting of VA and 
private records pertinent to his PTSD claim, as well as 
statements by the Veteran.  When the Board receives pertinent 
evidence that was not considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review unless such review is waived.  38 C.F.R. §§ 
20.800, 20.1304(c) (2009).  As the Veteran's representative 
waived AOJ consideration of the additional evidence in an 
October 2009 statement, the Board may consider such evidence.

The issue of entitlement to service connection for a heart 
condition has been recharacterized as stated above to reflect 
the Veteran's arguments during these proceedings.  
Specifically, in a March 2005 statement, the Veteran 
indicated that he was claiming all conditions as secondary to 
his diabetes.  Although the Veteran clarified in a March 2007 
phone call that he claimed that his heart condition was 
secondary to his hypertension, he again indicated in the June 
2008 hearing before the Board that his heart condition may be 
secondary to his diabetes.  As such, both theories have been 
raised and must be adjudicated.  The Board finds that the 
Veteran's service connection claim for a heart condition is 
inextricably intertwined with his service connection claims 
for diabetes and hypertension.  Accordingly, as the latter 
claims must be remanded, as discussed below in the REMAND 
portion, the claim for a heart condition must also be 
remanded.

Additionally, Board observes that during the course of the 
appeal, the medical evidence revealed various diagnoses of 
acquired mental disorders, including adjustment disorder with 
mixed anxiety and depressed mood, dysthmia, intermittent 
explosive disorder, and PTSD.  See records from Dr. Holden 
dated from July 2008 through January 2009, VA treatment 
records dated in June 2009.  The scope of a claim for a 
mental disability includes any mental disorder that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and any other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the Veteran's service connection claim for PTSD has 
been recharacterized as stated above to include all currently 
diagnosed acquired mental disorders.  

The issues of entitlement to service connection for a heart 
condition, an acquired mental disorder, and diabetes, as well 
as whether new and material evidence has been received 
sufficient to reopen the previously denied claim for 
hypertension and entitlement to service connection for such 
condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran was exposed to loud noise during service and has 
a current bilateral hearing loss disability; however, such 
condition did not manifest until many years after service and 
is not related to any disease, injury, or incident during 
service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110¸ 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In regard to the Veteran's service connection claim for 
bilateral hearing loss, the Board finds that VA satisfied its 
duty to notify the Veteran through letters sent in November 
2005 and March 2007, prior to the initial unfavorable rating 
decision.  Specifically, the November 2005 letter advised the 
Veteran of the evidence and information necessary to 
substantiate his claim, as well as his and VA's respective 
responsibilities in obtaining such evidence.  Additionally, 
the March 2007 letter advised the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  

In regard to the duty to assist, the Veteran's service 
treatment records and available post-service treatment 
records have been obtained and considered.  The Board 
observes that the Veteran requested that his VA treatment 
records be obtained in an April 2006 statement, in which he 
referenced his hypertension claim.  Other than the June 2009 
VA treatment records concerning the Veteran's mental 
disabilities, the most recent VA treatment records in the 
claims file are dated in August 2005.  As discussed below, 
the Veteran's hypertension claim must be remanded for further 
development.  However, the evidence of record reflects a 
current diagnosis of bilateral hearing loss, and the Veteran 
explicitly stated at the June 2008 hearing that his current 
VA providers have told him that such disability is due to old 
age.  As such, there is no indication that any outstanding VA 
treatment records could benefit the Veteran in that regard.  
Accordingly, the Board finds that the Veteran has not been 
prejudiced by the absence of any VA treatment records.

The Board further observes that the Veteran was not afforded 
a VA examination in connection with his service connection 
claim for bilateral hearing loss.  However, as discussed 
below, although the evidence reflects a current diagnosis of 
bilateral hearing loss and in-service noise exposure, there 
is no indication that such disability is related to service.  
As such, a VA examination is not necessary for a fair 
adjudication of the Veteran's claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements of the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit to the claimant are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.304; see also Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

However, under C.F.R. § 3.303(b), the nexus element may also 
be established based on continuity of symptomatology.  
Continuity of symptomatology may be established where a 
condition was "noted" during service, there is evidence of 
post-service continuity of the same symptomatology, and there 
is medical or lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307.  

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where 
a condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection 
may be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Under 38 C.F.R. § 3.307, certain chronic diseases as 
enumerated in 38 C.F.R. 
§ 3.309(a), including organic diseases of the nervous system 
(such as sensorineural hearing loss), will be presumed to 
have been incurred in or aggravated by service if they 
manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  For VA purposes, impaired hearing is a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In the instant case, the Veteran was diagnosed by a VA 
audiologist with bilateral hearing loss in May 2004.  
Audiological testing at that time showed moderate-severe to 
mild sensorineural hearing loss from 3000 to 8000 Hertz in 
the right ear, and mild to moderate sensorineural hearing 
loss from 3000 to 6000 Hertz in the left ear, with good word 
recognition (96 percent) bilaterally.  The Veteran was also 
medically cleared for hearing aids.  Audiological testing in 
May 2005 showed similar results.  Although the specific 
puretone thresholds are not of record, the Board finds that 
the foregoing evidence is sufficient to establish a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.

The Veteran asserts that his current bilateral hearing loss 
is the result of noise exposure during service on a diesel 
submarine with no ear protection, as well as pressure 
differentials from snorkeling and being on the submarine.  He 
testified at the June 2008 hearing that he has "always" had 
some tone-deafness and pressure differential because of the 
depths to which they submerged and snorkel training.  
Further, the Veteran has stated that he had no post-service 
noise exposure to the extent that he experienced in service.  
He has reported that he worked as a lineman for a utilities 
company, as well as in fencing and heating/air-conditioning, 
none of which involved loud noise exposure, and he has never 
hunted.  See June 2008 hearing; May 2005 VA treatment record.

The Veteran's enlisted performance record confirms that he 
served as a quartermaster on the submarines U.S.S. Rock 
(AGSS-274) and U.S.S. Cobbler (SS-344).  As such assignments 
would be consistent with frequent noise exposure, the Board 
finds that the Veteran was exposed to hazardous noise during 
service.  

However, the Veteran's service treatment records do not 
reflect any complaints or treatment for hearing loss as a 
result of such noise exposure.  Moreover, his entrance and 
discharge examinations reflect bilateral hearing within the 
normal limits for VA purposes.  The Veteran's discharge 
examination reflects a score of 15 out of 15 bilaterally on 
the "whispered voice" and "spoken voice" tests, which does 
not indicate a hearing disability.  

The Board observes that, despite the lack of documentation of 
in-service complaints, treatment, or diagnosis of a bilateral 
hearing loss disability, the Veteran is competent to describe 
the nature and extent of his hearing difficulties during and 
after service.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  As noted above, 
the Veteran testified that he has "always" had some tone-
deafness and pressure differential because of the depths to 
which they submerged and snorkel training during service.  

However, the Veteran reported to the VA audiologist in May 
2004 that he first noticed gradual bilateral hearing loss 5 
to 10 years earlier.  Statements made for the purposes of 
medical treatment may be afforded greater probative value 
because the Veteran had a strong motive to tell the truth in 
order to receive proper care.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  Although the Veteran stated that he 
wanted to know if the pressure from his service in a 
submarine and snorkeling may have contributed to his 
bilateral hearing loss, the audiologist did not record any 
opinion as to the cause of such disability.  Moreover, the 
Veteran did not seek treatment for hearing loss for many 
years after service.  Although a lack of contemporaneous 
medical records does not, in and of itself, render the 
Veteran's statements concerning continuity of symptoms not 
credible, the Board may weigh the absence of such records 
against the Veteran's lay evidence.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (2006).  

While the Veteran is competent to report that he has 
experienced hearing difficulties since service, the Board 
finds that such statements are not credible in light of the 
other evidence of record.  Specifically, the Board finds that 
the Veteran's statements to the VA audiologist for treatment 
purposes in May 2004 outweigh his lay statements during the 
course of these proceedings concerning the onset of his 
bilateral hearing loss, especially when combined with the 
lack of treatment for hearing loss for many years after 
service.  

Based on the foregoing, the Board finds that the evidence of 
record fails to establish that the Veteran's bilateral 
hearing loss manifested to a degree of 10 percent within one 
year following his discharge from service in October 1969.  
As such, he is not entitled to service connection for such 
disability on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that the Veteran is not entitled to 
service connection for bilateral hearing loss on the basis of 
continuity of symptomatology, as the weight of the evidence 
shows that the Veteran first noticed bilateral hearing loss 
from approximately 1994 to 1999.  See 38 C.F.R. § 3.303(b).  
Additionally, there is no medical evidence of record that the 
Veteran's bilateral hearing loss is related to service.  
Rather, the Veteran testified at the June 2008 hearing that 
his VA providers have said that such disability is primarily 
due to old age.  Accordingly, as the evidence as a whole 
fails to indicate that the Veteran's bilateral hearing loss 
was incurred in or aggravated by service, he is not entitled 
to service connection for such condition on a direct basis.  
See 38 C.F.R. §§ 3.303(d), 3.304.  

As the preponderance of the evidence is against the Veteran's 
service connection claim for bilateral hearing loss, the 
benefit of the doubt doctrine is inapplicable and his claim 
must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that further development is necessary with 
respect to the Veteran's service connection claims for a 
heart condition, an acquired mental disorder, diabetes, and 
hypertension, including whether new and material evidence has 
been received sufficient to reopen the previously denied 
claim for hypertension.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Specifically, the record reflects that the Veteran's service 
connection claim for diabetes was denied on a direct basis in 
the May 2007 rating decision, and the Veteran filed a timely 
notice of disagreement (NOD) to such decision.  The RO 
indicated in that decision that it would separately 
adjudicate the issue of service connection for diabetes as 
due to herbicide exposure.  The Veteran has provided a 
partial copy of a rating decision denying service connection 
for such disability as due to herbicide exposure, dated in 
April 2009, as well as a timely NOD to such decision.  To 
date, it does not appear that the Veteran has been issued a 
Statement of the Case (SOC) as to the issue of entitlement to 
service connection for diabetes, either on a direct basis or 
as due to herbicide exposure.  As such, the Board has no 
discretion and the case must be remanded for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
However, this issue will be returned to the Board after 
issuance of the SOC only if the Veteran files a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

In regard to the Veteran's application to reopen his 
previously denied claim for hypertension, the Veteran 
indicated in an April 2006 statement that the RO should 
obtain his VA treatment records concerning such condition.  
The Veteran further indicated that, although he had provided 
copies of records from Dr. Dorman and Dr. Morgan dated since 
1973, Dr. Atkinson had taken possession of Dr. Dorman's 
records.  As such, it is unclear whether there are additional 
outstanding private treatment records concerning the 
Veteran's hypertension.  Additionally, the most recent VA 
treatment records concerning the Veteran's hypertension were 
obtained prior to April 2006.  Upon remand, the AOJ should 
obtain any outstanding private treatment records concerning 
the Veteran's hypertension, as well as all VA treatment 
records pertaining to such condition dated from August 2005 
forward.

Additionally, as noted above, the Veteran has indicated that 
he believes his current heart condition is secondary to his 
hypertension and/or diabetes.  As such, the Board finds that 
his service connection claim for a heart condition is 
inextricably intertwined with his claims for diabetes and 
hypertension.  Accordingly, such claim must be remanded 
pending further development as to his service connection 
claims for diabetes and his application to reopen his 
previously denied claim for hypertension.  Upon remand, if 
the Veteran is granted service connection for diabetes OR his 
claim for hypertension is reopened, his service connection 
claim for a heart condition should be readjudicated 
accordingly. 

With regard to the Veteran's service connection claim for an 
acquired mental disorder, as noted above, the evidence of 
record includes current diagnoses of adjustment disorder with 
mixed anxiety and depressed mood, dysthmia, intermittent 
explosive disorder, and PTSD.  The evidence further indicates 
that the Veteran was examined by a VA provider in April 2008 
for the purposes of a mental health diagnosis, to include 
PTSD.  Upon remand, any outstanding VA treatment records 
concerning the Veteran's mental health conditions, to include 
adjustment disorder with mixed anxiety and depressed mood, 
dysthmia, intermittent explosive disorder, and PTSD, should 
be obtained and associated with the claims file.  

The Board observes that records from Dr. Holden indicate that 
the Veteran's current mental health diagnoses, to include 
PTSD, are based on a reported in-service incident where the 
Veteran was washed overboard during a typhoon and nearly 
drowned.  The Veteran gave more specific details concerning 
this incident in his December 2005 response to the PTSD 
questionnaire.  Specifically, he reported that during 
"typhoon season" in the South China Sea when he was 
assigned to the U.S.S. Rock (AGSS-274) from July 1966 to 
October 1967, the submarine had to surface for an emergency 
and he was the first on the bridge as the quartermaster of 
the watch, followed by an executive officer (XO).  He stated 
that a wall of water came toward them, they were left 
topside, and they were holding on to each other and almost 
drowned.  The Veteran's service personnel records confirm 
that he served on the U.S.S. Rock during this period.  In a 
March 2007 phone call, the RO informed the Veteran that such 
incident could not be verified.  However, as the Veteran has 
reported that the submarine had to surface for an emergency 
and he was washed overboard, such incident may be documented 
in ship logs or accident reports of the U.S.S. Rock.  
Additionally, the Veteran was not asked to identify any 
individuals involved, to include the XO.  

The Veteran also reported several other stressors in December 
2005.  In particular, he stated that on approximately 
September 1, 1966, while on the U.S.S. Rock at the Port of 
Yoskusca, a topside watchman of a sister submarine was shot 
and killed by a Japanese militant group, which left an 
impression on him because it was a senseless killing.  He 
further stated that on approximately October 1, 1966, at 
White Sands Beach in Okinawa, he saw over 100 caskets of 
soldiers being loaded for burial, which affected him.  The 
Veteran stated that in January 1967 at Cal San, Formosa, he 
saw many dead babies floating in the water after prostitutes 
had abandoned them, and he has flashbacks of that sight.  He 
further reported that in approximately July to September 
1966, at a U.S. Naval submarine base in New London, 
Connecticut, he had arranged to swap places with another 
quartermaster on the U.S.S. Scorpion, but the transfer was 
disallowed at the last minute and the U.S.S. Scorpion was 
subsequently lost at sea, which caused him to have lasting 
guilt.  

In a March 2007 phone conversation, the AOJ informed the 
Veteran that the only stressor that could possibly be 
verified was the shooting on the sister submarine.  The Board 
observes that, with the exception of the typhoon-related 
incident, as discussed above, the rest of the stressors 
indicated above are largely anecdotal and would be impossible 
to verify.  The Veteran stated that he did not witness the 
shooting on the sister submarine and did not know the name of 
the man that was killed.  However, he indicated that his 
submarine's crew was put on alert when it happened.  In April 
2007, the AOJ concluded that there was insufficient 
information to submit a request to the United States Army and 
Joint Services Records Research Center (JSRRC), in that the 
Veteran did not identify the sister submarine, whether he 
knew the sailor who was killed, and why the event was 
stressful to him.  It does not appear that the Veteran was 
requested to provide such additional information or that a 
request was actually submitted to the JSRRC.

At the June 2008 hearing and in an April 2009 letter, the 
Veteran identified additional stressors of being fired on 
from shore, operating above water in a submarine with only 
four 50-caliber machine guns for protection, and entering 
into Cambodian territory.  The Veteran claimed that such 
events were "anxiety provoking and somewhat stressful," and 
that the incidents of entering into Cambodian territory were 
documented.  The Veteran has not been requested to provide 
specific details as to these incidents.  

Upon remand, the Veteran should be given another opportunity 
to fully describe his claimed in-service stressor(s) with 
sufficient detail in order to allow attempted verification of 
such stressor(s), including a date, location, or other 
identifying information.  Additionally, the AOJ should 
complete any necessary development in order to verify the 
Veteran's claimed stressor(s), including but not limited to 
obtaining and associating with the claims file all accident 
reports and ship logs for the U.S.S. Rock (AGSS-274) for the 
period from July 1966 to October 1967.  After receiving any 
additional response from the Veteran and conducting any 
further development as deemed necessary, the AOJ should 
attempt verification of the claimed stressor(s) through the 
JSRRC.  Any response received from the JSRRC, including a 
negative response or an indication that inadequate 
information has been provided to allow for verification, such 
should be documented in the claims file.

Finally, the Board finds that the Veteran must be afforded a 
VA psychological examination upon remand if a stressor is 
verified.  In this regard, the evidence of record includes a 
current diagnosis of several acquired mental disorders 
(including but not limited to PTSD), evidence of in-service 
events, and an indication that such disorders may be related 
to service.  However, the current diagnoses and nexus opinion 
are insufficient for the Board to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
As such, upon remand, the Veteran should be scheduled for a 
VA psychological examination to determine the nature and 
etiology of any current acquired mental disorders, to include 
adjustment disorder with mixed anxiety and depressed mood, 
dysthmia, intermittent explosive disorder, and PTSD.  Any 
diagnosis of PTSD must be based solely on stressors that have 
been verified after completing any necessary development upon 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with an SOC on the issue 
of entitlement to service connection 
for diabetes, to include as due to 
herbicide exposure, after consideration 
of all evidence of record.  See 
38 C.F.R. §§ 19.29-19.30; Manlincon, 12 
Vet. App. at 240.  The Veteran and his 
representative should be advised that a 
substantive appeal has not been 
received concerning this issue, as well 
as of the requirements for submitting 
an adequate and timely substantive 
appeal, as provided in 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  
Thereafter, if a timely substantive 
appeal is filed and subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration of this issue, 
if appropriate.  See Smallwood, 10 Vet. 
App. at 97.  

2.  Request the Veteran to identify all 
providers who have treated him for his 
service-connected and claimed 
disabilities, with the exception of 
bilateral hearing loss, and 
specifically to include hypertension 
and any acquired mental disorders, 
since separation from service, and to 
complete an Authorization and Consent 
to Release Information to VA form (VA 
Form 21-4142) for each non-VA provider.  
After securing the necessary 
authorizations, request copies of all 
outstanding VA and private treatment 
records, including but not limited to 
records from Dr. Dorman, via Dr. 
Atkinson's office, and from the 
Fayetteville VAMC dated from August 
2005 forward.  All requests and all 
responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

3.  Request the Veteran to provide 
further information concerning each of 
his claimed stressors, as summarized 
above, including but not limited to the 
following: identify a location and a 
specific date or a 60-day period in 
which the incident occurred; identify 
any individuals involved, such as the 
XO in the typhoon-related incident and 
the sailor who was killed in Port 
Yoskusca; identify the sister submarine 
that was involved in such incident; 
indicate whether he witnessed or 
participated in each of the described 
incidents; and describe how the events 
affected him.  

4.  After allowing an appropriate 
period for response, complete any 
necessary development in order to 
verify the Veteran's claimed 
stressor(s), including but not limited 
to obtaining and associating with the 
claims file all accident reports and 
ship logs for the U.S.S. Rock (AGSS-
274) for the period from July 1966 to 
October 1967.  If adequate information 
is obtained to allow for verification 
of any of the claimed stressors, 
prepare a letter asking JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressors.  Thereafter, make 
a specific determination as to whether 
the Veteran's claimed stressors are 
sufficiently verified.

5.  After the above-described 
development has been completed, if a 
stressor is verified, schedule the 
Veteran for a VA psychological 
examination to determine the nature and 
etiology of any current acquired mental 
disorder.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  In addition, any verified 
stressor(s) should be reported to the 
VA examiner.  

The examiner should be instructed that 
only such event(s) may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric 
symptoms to support a diagnosis of 
PTSD.  The examiner should review the 
claims file in conjunction with the 
examination, including but not limited 
to VA treatment records and Dr. 
Holden's report, and make a note of 
such review in the examination report.  
All necessary studies and tests should 
be conducted.  The examiner should 
render a diagnosis as to whether the 
Veteran currently has an acquired 
mental disorder, including but not 
limited to PTSD.  The examiner should 
specifically determine whether the 
Veteran meets the diagnostic criteria 
for PTSD and, if so, identify the 
verified stressor(s) to which any 
current diagnosis of PTSD is 
attributed.  

Additionally, the examiner is requested 
to offer an opinion as to whether each 
diagnosed acquired mental disorder(s) 
was at least as likely as not 
(probability of 50% or more) incurred 
in or aggravated by service.  The 
examiner must provide a rationale for 
any opinion offered.  The examiner is 
specifically requested to comment on 
all medical opinions of record, 
including but not limited to those 
contained in records from Dr. Holden 
and the Fayetteville VAMC.  

If an opinion as to any of these 
questions cannot be rendered without 
resulting to speculation, such should 
be indicated in the report, with an 
explanation as to why an opinion cannot 
be offered without resulting to 
speculation.

6.  After completing the above-
described development, as well as any 
further development as may be indicated 
upon remand, complete the following 
actions, based on the entirety of the 
evidence:

(a) readjudicate the Veteran's 
application to reopen his 
previously denied service 
connection claim for hypertension 
and, if appropriate, the merits of 
such claim; 

(b) if the Veteran is granted 
service connection for diabetes OR 
his claim for hypertension is 
reopened, readjudicate his service 
connection claim for a heart 
condition, to include as secondary 
to diabetes and/or hypertension;

(c) readjudicate the Veteran's 
service connection claim for an 
acquired mental disorder, to 
include adjustment disorder with 
mixed anxiety and depressed mood, 
dysthmia, intermittent explosive 
disorder, and PTSD.

7.  If the Veteran's claims remain 
denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, which addresses all 
evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration of this issue, if otherwise 
in order.  The Board intimates no opinion as to the outcome 
of this case; the purpose of this REMAND is to ensure 
compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


